By the Court, Beardsley, J.
The rule of damages laid down by the court below was erroneous. In this action the plaintiff" could only recover for injuries actually sustained before suit brought, and not for supposed prospective damages. Sup*284posing the lease to contain a covenant not to obstruct the light, and the action to have been brought on such covenant, the rule of damages would be otherwise, for the covenant being a single cause of action, one recovery upon it would be an absolute bar to any future action. But a recovery in an action on the case for obslructing'the light prior to the time when the action was commenced, would not bar a future suit for a continuance of the same injury. There is certainly room for a question whether any cause of action was proved in this case, but upon that no opinion is intended to be expressed. The rule of damages was erroneous, and the judgment must be reversed.
Judgment reversed.